[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Grand Jury Proceeding of Doe, Slip Opinion No. 2016-Ohio-8356.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-8356
                      IN RE GRAND JURY PROCEEDING OF DOE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as In re Grand Jury Proceeding of Doe, Slip Opinion No.
                                    2016-Ohio-8356.]
Court of appeals’ judgment reversed, and cause remanded for application of In re
        Grand Jury Proceeding of Doe.
   (Nos. 2015-1187 and 2015-1189—Submitted December 13, 2016—Decided
                                  December 27, 2016.)
   APPEAL from and CERTIFIED by the Court of Appeals for Cuyahoga County,
                                       No. 102978.
                                    _______________
        {¶ 1} The judgment of the court of appeals is reversed, and the cause is
remanded for application of In re Grand Jury Proceeding of Doe, ___ Ohio St.3d
___, 2016-Ohio-8001, ___ N.E.3d ___.
        O’CONNOR, C.J., and PFEIFER, LANZINGER, and O’NEILL, JJ., concur.
        O’DONNELL, KENNEDY, and FRENCH, JJ., concur in judgment only.
                           SUPREME COURT OF OHIO




                             _________________
       Baker Hostetler, L.L.P., George A. Stamboulidis, and Lisa M. Ghannoum;
and Martin G. Weinberg, P.C., and Martin G. Weinberg, for appellant.
                             _________________




                                       2